DAVIS, Judge.
The State appeals the trial court’s downward departure sentence. We reverse the sentence and remand for additional proceedings.
When the trial court imposed its downward departure sentence, it essentially ruled that the sentencing guidelines placed too much importance on Fender’s criminal record, and that a guidelines sentence would be excessive. Fender concedes that the trial court gave an invalid reason for departure. See State v. Moore, 702 So.2d 604, 605 (Fla. 2d DCA 1997). Because Fender relied on the trial court’s offer of a downward departure sentence in exchange for his no contest plea, the trial court may need to afford Fender the opportunity to withdraw his plea. See id.
Reversed and remanded for further proceedings consistent with this opinion.
PARKER, A.C.J., and NORTHCUTT, J., Concur.